                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  JULIA WARE, et al.,                                )
                                                     )
         Plaintiffs,                                 )   Civil Action No. 5: 19-183-DCR
                                                     )
  V.                                                 )
                                                     )
  CKF ENTERPRISES, INC., et al.,                     )    MEMORANDUM OPINION
                                                     )        AND ORDER
         Defendants.                                 )

                                     *** *** *** ***

       The parties have tendered a stipulation and proposed agreed order to stay litigation and

toll the statute of limitations. The parties’ filing has been docketed as a motion. [Record No.

37] The stipulation and proposed agreed order state that the parties have conferred and agreed

to a framework for exploring settlement through alternative dispute resolution, including

mediation. Further, the parties indicate that a stay would allow them to focus on the mediation

process and would promote judicial economy. They also request that the Court set aside the

deadline to conduct the Rule 26(f) meeting and extend the submission deadline for a proposed

discovery plan until the stay has been lifted. Having considered the matter, the parties’ request

will be granted in part and denied in part.

                                              I.

       The plaintiffs filed a purported class action Complaint, asserting that the defendants

have violated the Fair Labor Standards Act (“FLSA”) and the Kentucky Wage and Hour Act

(“KWHA”). [Record No. 1] They contend that they worked over 40 hours per week as

independent contractors for the defendants, but their pay did not include an overtime premium.


                                               ‐1-
[Id.] While the plaintiffs assert that they were classified as independent contractors, they

contend that the plaintiffs and members of the class are actually employees as a matter of

economic reality. [Id.]

                                               II.

       a. The Proposed Stay of the Proceeding

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936).

Additionally, “[t]here is a strong public interest in encouraging settlement of complex litigation

and class action suits because they are notoriously difficult and unpredictable and settlement

conserves judicial resources.” Dick v. Sprint Commc’n. Co. L.P., 297 F.R.D. 283, 297 (W.D.

Ky. 2014) (internal quotations omitted). Because the present case is asserted to be a class

action (if subsequently certified), there is a strong public interest in encouraging settlement.

Further, staying the proceedings would conserves judicial resources while allowing the parties

to attempt settlement through alternative dispute resolution. Accordingly, a stay would

promote judicial economy and is in the public and the parties’ best interest.

       b. The Proposed Tolling of the Statute of Limitations for the FLSA

       The parties also propose that the Court toll the statute of limitations of the FLSA for

the length of the stay. The FLSA has a two-year statute of limitations; however, if the violation

is willful, the limitations period extends to three years. 29 U.S.C. § 255(a). “The FLSA

statutory structure creates inherent hurdles for opt-in plaintiffs because the statute of

limitations continues to run for those who haven’t yet filed their consent.” In re Amazon.com,

No: 14-md-02504, 2014 U.S. Dist. LEXIS 100716, at *16-17 (W.D. Ky. July 23, 2014).
                                               ‐2-
          “Generally, a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstances stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). The

decision to equitably toll a statute of limitations must be made on a case-by case basis and

should be granted sparingly. Amini v. Oberlin College, 259 F.3d 493, 500 (6th Cir. 2001).

          Because the parties jointly seek to toll the FLSA statute of limitations in the present

case, the Court can deduce that the parties believe that tolling “will encourage settlement and

lessen concerns about forfeiting the chance to assert certain claims due to settlement

discussions.” Sparacino v. Sheperd Communications, Inc., No: 3:14-cv-298, 2015 U.S. Dist.

LEXIS 17050, at *9 (W.D. Ky. Feb. 12, 2015). While the Court understands this concern, the

plaintiffs must demonstrate that the Pace factors are satisfied, and they have failed to meet that

burden.

          The plaintiffs filed this action against the defendants which indicates that they have

pursued their rights. However, it is ultimately unnecessary to conclude whether this is

sufficient to satisfy the first element of the Pace test because the second element has not been

briefed. The parties fail to indicate whether some extraordinary circumstance stood in the way

of the plaintiffs asserting their claims. Instead, they indicate that they wish to toll the statute

of limitations for a specific period of time while they explore the possibility of settlement.

While courts encourage settlement (especially in purported class actions), the plaintiffs do not

allege deception or wrongdoing by the defendants causing a delay in asserting their FLSA

claims.     Accordingly, the parties have failed to demonstrate that equitable tolling is

appropriate.



                                                ‐3-
       Further, this Court specifically rejects tolling for all the putative opt-in plaintiffs. “It

appears premature to grant blanket tolling for plaintiffs who are currently hypothetical and

have not yet come before this court.” In re Amazon.com, 2014 U.S. Dist. LEXIS 100716 at

*21. While other courts in this circuit have allowed tolling to unknown opt-in plaintiffs, those

cases are distinguishable. In many of the cases, the courts had already granted conditional

certification or a motion for certification had been pending for a significant period of time. Id.

at *20-21 (citing Struck v. PNC Bank N.A., 931 F. Supp. 2d 842, 844, 848-49 (S.D. Ohio Mar.

19, 2013). Because the Court cannot identify the putative opt-in plaintiffs, it cannot determine

whether they have diligently pursued their rights or whether some extraordinary circumstance

stood in the way.

       c. The Proposed Tolling of the Statute of Limitations for the KWHA

       Finally, the parties request that the Court toll the statute of limitations of the KWHA

for the length of the stay. The KWHA does not specify a statute of limitations for wage and

hour claims. However, KRS § 413.120(2) provides a five-year statute of limitations for “[a]n

action upon a liability created by statute, when no other time is fixed by the statute creating

the liability.” Because the KWHA does not specifically provide a statute of limitations, it is

subject to a five-year statute of limitations. Ivey v. McCreary Cty. Fiscal Court, 939 F. Supp.

2d 762, 769 (E.D. Ky. Mar. 29, 2013). Additionally, “[w]hether a limitations period is tolled

is an inherent aspect of a state’s statute of limitations and, therefore, federal courts are

obligated to apply state tolling statutes [].” Perreault v. Hostetler, 884 F.2d 267, 270 (6th Cir.

1989) (referencing 42 U.S.C. § 1983 actions).

       Section 413.190 of the Kentucky Revised Statutes “explains the law in Kentucky with

respect to equitable tolling.” Sparacino, 2015 U.S. Dist. LEXIS 17050, at *14 (quoting
                                               ‐4-
Commonwealth Labor Cabinet v. Hasken, 265 S.W.3d 215, 226 (Ky. Ct. App. 2007)). Section

413.090 provides:

        (1) If, at the time any cause of action mentioned in KRS 413.090 to 413.160
        accrues against a resident of this state, he is absent from it, the period limited
        for the commencement of the action against him shall be computed from the
        time of his return to the state.

        (2) When a cause of action mentioned in KRS 413.090 to 413.160 accrues
        against a resident of this state, and he by absconding or concealing himself or
        by any other indirect means obstructs the prosecution of the action, the time of
        the continuance of the absence from the state or obstruction shall not be
        computed as any part within which the action shall be commenced. But this
        saving shall not prevent the limitation form operating in favor of any other
        person not so acting, whether he is a necessary party to the action or not.

Ky. Rev. Stat. § 413.190(1), (2). Accordingly, this section only applies where the defendants

are residents of the Commonwealth of Kentucky.

        “The residence of a corporation is regarded as the county in which its chief officer or

agent resides when the action is commenced.” Knight v. Pa. R. Co., 94 S.W.2d 1013, 1015

(Ky. 1936). The complaint in the present case states that Defendant ExecuTrain is a Kentucky

Corporation with its principal office in Lexington, Kentucky, but it fails to assert the county in

which its chief officer or agent resides. Additionally, the parties do not indicate the residency

of Defendant Crinda Francke.

        While the parties do not assert the residency of the defendants, the Court will assume

for purposes of this analysis that they are residents of the Commonwealth of Kentucky.

However, the parties do not indicate that the defendants are absent from the Commonwealth

or are absconding or concealing themselves. Accordingly, the tolling provision does not apply

to the present case and the statute of limitations under the KWHA will not be tolled during the

stay.


                                               ‐5-
                                              III.

       Based upon the foregoing, it is hereby,

       ORDERED as follows:

       1.     The parties’ joint stipulation and proposed agreed order to stay litigation and

toll this action which has been docketed as a motion [Record No. 37] is GRANTED, in part,

and DENIED, in part.

       2.     The parties’ joint stipulation to stay the litigation docketed as a motion [Record

No. 37] is GRANTED. The case shall be STAYED until Friday, October 25, 2019.

       3.     The parties’ joint stipulation to toll the statute of limitations docketed as a

motion [Record No. 37] is DENIED.

       4.     The parties shall file a joint status report regarding the outcome of the mediation

efforts on or before Monday, October 28, 2019. The Court does not expect to extend this

deadline so the parties should proceed accordingly.

       5.     The deadlines set forth in the Order for Meeting and Report [Record No. 31] are

CONTINUED GENERALLY.

       Dated: July 9, 2019.




                                              ‐6-
